DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 4, and states that the cellulose ester resin is included in an amount up to 25 mg/ft2 based on a total dry lay down amount of the formulation; the scope of this limitation is unclear. Note that the invention as defined in the claim is a composition defined solely in terms of its components; the invention is not a laminate/structure in which the composition has been applied to a surface. The scope of the claim is therefore indefinite, as it requires that the concentration of the cellulose ester resin in the composition be calculated relative to an undefined standard.
Assume, for example, a beaker containing a hypothetical composition comprising 25 mg cellulose ester resin. Under a first interpretation, such a composition could be interpreted to fall within the scope of the claim, as the concentration of cellulose ester resin would be within the recited range if at some point it was applied to a substrate having an area of greater than or equal to 1 ft2. Note, however, that if the same composition were applied to a substrate having a surface area less than 1 ft2, the concentration of cellulose ester resin would be outside the recited range. An ordinary artisan therefore would not be able to analyze the composition and determine whether it infringes on the scope of the claim, as they would not know what standard to compare the amount of cellulose ester resin to when determining its concentration.
Regarding claims 7, 8: Claims 7 and 8 both recite limitations defining the concentrations of components of the composition in units of mg/ft2 based on a total dry lay down amount of the formulation. These limitations are indefinite per the same rationale as outlined above with respect to claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al, EP1179753.
Example C2 of Hayashi (¶0234) discloses a thermal transfer layer composition comprising a polyester resin, corresponding to claimed polymeric binder resin (for claims 1, 2); polymethyl methacrylate filler (for claim 1); and toluene, corresponding to the claimed organic solvent (for claim 1) which is not diethyl ketone (for claim 9). The prior art composition does not contain colloidal silica (for claim 1).
Regarding claims 7, 8: As discussed earlier in this Action, the claim does not recite a standard against which the amount of each component must be compared to determine its concentration in terms of mg/ft2. It is therefore determined that the prior art composition -which contains about 40 pbw of the polyester binder and 0.1 pbw polymethyl methacrylate-corresponds to the claimed invention, as the concentrations of binder (for claim 7) and polymethyl methacrylate (for claim 8) would both be in the required ranges if 100 g of the composition were applied to a surface area of 1600 ft2.

Claim(s) 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardin et al, WO03/072666.
Hardin discloses a thermally transferred protective layer comprising polymethyl methacrylate resin (for claim 1); an ethyl/methacrylate copolymer, corresponding to the claimed polymeric binder (for claims 1, 2); and a solvent mixture of toluene and methyl ethyl ketone, corresponding to the claimed organic solvent that is not diethyl ketone (for claims 1, 9) (abstract, Page 2: lines 25-30, Page 10: lines 6-11). The prior art composition does not contain silica (for claim 1).
Regarding claims 7, 8: As discussed earlier in this Action, the claim does not recite a standard against which the amount of each component must be compared to determine its concentration in terms of mg/ft2. It is therefore determined that the prior art composition -which contains 40 to 85%  polymethyl methacrylate and 10 to 50% by weight ethyl methacrylate copolymer (page 2: lines 26-30)-corresponds to the claimed invention, as the concentrations of binder (for claim 7) and polymethyl methacrylate (for claim 8) would both be in the required ranges if 100 g of the composition were applied to a surface area of 1700 ft2 or more.

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al, US2006/0068174.
Sato discloses a thermally transferred protective layer comprising polymethyl methacrylate resin (for claim 1); a polyester resin, corresponding to the claimed polymeric binder (for claims 1, 2); and a solvent mixture of toluene and methyl ethyl ketone, corresponding to the claimed organic solvent that is not diethyl ketone (for claims 1, 9) (¶0068). The prior art composition does not contain silica (for claim 1).
Regarding claims 7: As discussed earlier in this Action, the claim does not recite a standard against which the amount of each component must be compared to determine its concentration in terms of mg/ft2. It is therefore determined that the prior art composition -which contains 0.01 part polyester-corresponds to the claimed invention, as the concentrations of binder would be in the required range if 100 g of the composition were applied to a surface area of in the range of 0.14 to 1 ft2.
Regarding claims 8: As discussed earlier in this Action, the claim does not recite a standard against which the amount of each component must be compared to determine its concentration in terms of mg/ft2. It is therefore determined that the prior art composition -which contains 10 parts  polymethyl methacrylate -corresponds to the claimed invention, as the concentrations polymethyl methacrylate would be in the required range if 100 g of the composition were applied to a surface area of 200 ft2 or more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al, EP1179753.
As discussed earlier in this Action, Hayashi discloses the production of a thermal protective layer comprising a polyester binder, polymethyl methacrylate particles as a filler, and a solvent (¶0064, 0069, examples). Said binder may be a polystyrene resin (¶0064), corresponding to the claimed polyvinyl resin (for claim 2).
Hayashi does not particularly point to the production of a composition as defined in the claims.
It has been held that the selection of a known material based on its suitability for its intended use is prima facie obviousness; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07). AS noted above, Hayashi specifically teaches thermoplastic polymer(s) which can be used as the binder in the protective layer composition. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition containing a thermoplastic resin as the binder in view of the teachings of Hayashi.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al, EP1179753, as applied to claim 2 above, and further in view of Takeyama et al, US5322832.
As discussed earlier in this Action, Hayashi discloses the production of a thermal protective layer comprising a polyester binder, polymethyl methacrylate particles as a filler, and a solvent (¶0064, 0069, examples).
Hayashi is silent regarding the inclusion of a polyvinyl acetal resin.
As taught by Takeyama, polyvinyl acetal resins were well-known in the art to be suitable for use as binders in compositions used for protective layers (Column 17, lines 13).
Hayashi and Takeyama are both directed towards the same field of endeavor-i.e., image formation via thermal transfer methods. Further note that Hayashi teaches that the binder resin for the protective layer of EP1179753 may be any resin conventionally known in the art (¶0064). Given 1) Hayashi’s disclosure that the binder resin may be any conventionally known polymer and 2) Takeyama’s teaching that polyvinyl acetal resins were known in the art as binders for thermal transfer protective layers, it would have been obvious to one of ordinary skill in the art to modify the composition of Hayashi by substituting a polyvinyl acetal resin for the binder, with the reasonable expectation of obtaining a final composition suitable for use as a thermal protective transfer layer.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al, EP1179753, as applied to claim 1 above, and further in view of Defieuw et al, US5627008.
As discussed earlier in this Action, Hayashi discloses the production of a thermal protective layer comprising a polyester binder, polymethyl methacrylate particles as a filler, and a solvent (¶0064, 0069, examples).
Hayashi is silent regarding the inclusion of a cellulose ester resin.
As taught by Defieuw, cellulose acetate propionate (for claims 4, 5) was known in the art to be suitable for use as a binder in compositions used for thermal donor layers (abstract, Column 5, lines 18-22).
Hayashi and Defieuw are both directed towards the same field of endeavor-i.e., image formation via thermal transfer methods. Further note that Hayashi teaches that the binder resin for the protective layer of EP1179753 may be any resin conventionally known in the art (¶0064). Given 1) Hayashi’s disclosure that the binder resin may be any conventionally known polymer and 2) Defieuw’s teaching that cellulose acetate propionate was known in the art as a binder for thermal donor layers, it would have been obvious to one of ordinary skill in the art to modify the composition of Hayashi by substituting cellulose acetate propionate for the binder, with the reasonable expectation of obtaining a final composition suitable for use as a thermal protective/donor transfer layer.
Regarding claim 6: Note that the Hayashi discloses compositions comprising about 40% of the binder (see Examples); the modification discussed above would therefore produce a composition comprising about 40% by weight cellulose acetate propionate. As discussed earlier in this Action, claim 6 does not recite a standard against which the amount of each component must be compared to determine its concentration in terms of mg/ft2. It is therefore determined that the composition rendered obvious by the prior art-which contains about 40% cellulose acetate propionate-corresponds to the claimed invention, as the concentrations of cellulose resin would be in the required range if 100 g of the composition were applied to a surface area of 1600 ft2 or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765